Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  August 8, 2018                                                                                      Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  158177(51)                                                                                             David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
  PEOPLE OF STATE OF MICHIGAN,                                                                      Elizabeth T. Clement,
            Plaintiff-Appellant,                                                                                     Justices
                                                                   SC: 158177
  v                                                                COA: 338629
                                                                   Ingham CC: 16-000519-FH
  DAKOTA LEE SHORTER,
             Defendant-Appellee.
  _________________________________________/

       On order of the Chief Justice, the motion of the Michigan Coalition to End Domestic
  & Sexual Violence and End Violent Encounters, Inc., to file a brief amicus curiae is
  GRANTED. The amicus brief submitted on August 3, 2018, is accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 August 8, 2018

                                                                              Clerk